                                    Case 2:10-cr-00923-SJO Document 3336 Filed 04/03/19 Page 1 of 4 Page ID #:37667



                                      1   LAW OFFICES OF KAREN L. GOLDSTEIN
                                          Karen L. Goldstein (State Bar No. 229965)
                                      2   1645 N. Vine Street, Suite 306
                                          Los Angeles, CA 90028
                                      3
                                          Telephone: 888.445.6313
                                      4   Facsimile: 323.467.7228
                                          kgoldstein@klgcriminaldefense.com
                                      5

                                      6   Attorney for Defendant
                                          RONDALE YOUNG
                                      7

                                      8
                                                                   UNITED STATES DISTRICT COURT
LAW OFFICES OF KAREN L. GOLDSTEIN




                                      9                           CENTRAL DISTRICT OF CALIFORNIA
                                                                        WESTERN DIVISION
                                     10

                                     11   UNITED STATES OF AMERICA,                  )   CASE NO. CR 10-923-SJO-31
                                                                                     )
                                     12                     Plaintiff,               )   NOTICE OF MOTION AND MOTION
                                     13
                                                                                     )   TO COMPEL UNREDACTED AND
                                                                                     )   COMPLETE COPY OF ALL B.O.P.
                                     14                      v.                      )   RECORDS RE: ALLEGED INCIDENT
                                                                                     )   FROM AUGUST 24, 2016
                                     15                                              )
                                     16   RONDALE YOUNG,                             )
                                                                                     )   Date: April 9, 2019
                                     17                     Defendant.               )   Time: 8:30am
                                                                                     )   Courtroom: 6C
                                     18
                                                                                     )
                                     19                                              )
                                                                                     )   Before the Honorable S. James Otero
                                     20
                                          TO THE HONORABLE UNITED STATES DISTRICT JUDGE S. JAMES OTERO FOR
                                     21
                                          THE CENTRAL DISTRICT OF CALIFORNIA, AND ASSISTANT UNITED STATES
                                     22
                                          ATTORNEYS MACK JENKINS AND FRANCES S. LEWIS:
                                     23
                                                PLEASE TAKE NOTICE THAT on April 9, 2019, at 8:30 a.m., or soon thereafter,
                                     24
                                          Defendant Rondale Young, by and through his counsel, Karen L. Goldstein, moves this
                                     25
                                          Court under U.S. Const. Amends. V, VI, and VI, Brady v. Maryland, 373 U.S. 83 (1963),
                                     26
                                          and the Federal Rules of Criminal Procedure 16 and 26.2, to disclose the following:
                                     27

                                     28
                                                                    DEFENDANT’S NOTICE OF MOTION
                                                                       AND MOTION TO COMPEL
                                    Case 2:10-cr-00923-SJO Document 3336 Filed 04/03/19 Page 2 of 4 Page ID #:37668



                                      1         1) Unredacted and complete copies of all B.O.P records pertaining to the alleged
                                      2             incident at Pollock U.S.P., from August 24, 2016, where Mr. Young is alleged
                                      3             to be a witness, and the government intends to introduce the evidence at trial.
                                      4          This motion is based upon the attached memorandum of points and authorities, all
                                      5   files and records in this case, and any further evidence as may be adduced at the hearing
                                      6   on this motion.
                                      7   Dated: April 3, 2019                             /s/ Karen L. Goldstein
                                      8                                                    Attorney for Rondale Young
LAW OFFICES OF KAREN L. GOLDSTEIN




                                      9

                                     10

                                     11

                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                                                               2
                                                                 DEFENDANT’S NOTICE OF MOTION AND
                                                                   MOTION TO COMPEL DISCOVERY
                                    Case 2:10-cr-00923-SJO Document 3336 Filed 04/03/19 Page 3 of 4 Page ID #:37669



                                      1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                  I.       THE GOVERNMENT SEEKS TO INTRODUCE EVIDENCE OF AN
                                      2                    ALLEGED B.O.P. INCIDENT FROM AUGUST 24, 2016 BUT DOES
                                                           NOT INTEND TO PRODUCE COMPLETE AND UNREDACTED
                                      3                    B.O.P. RECORDS
                                      4           On March 24, 2019, defendant Rondale Young filed, under seal, a Motion in
                                      5   Limine to Exclude Evidence Related to Alleged B.O.P. Incident from 2016. (See Doc
                                      6   3294.) As discussed in the motion, the government previously disclosed heavily redacted
                                      7   B.O.P. records concerning a prison fight involving inmates allegedly affiliated with the
                                      8   Bloods from August 24, 2016, at Pollock USP. Mr. Young is alleged to have been a
LAW OFFICES OF KAREN L. GOLDSTEIN




                                      9   witness and to have made statements about the fight.1 A copy of the redacted B.O.P.
                                     10   records were filed under seal, attached as Exhibit A. (Exh. A, Doc 3294.)
                                     11           On April 1, 2019, defense counsel filed a fourth informal discovery request with
                                     12   the government requesting unredacted copies of these same B.O.P. records. On April 2,
                                     13   2019, the government and defense counsel did a telephonic meet and confer. The
                                     14   government confirmed that it would be seeking to introduce evidence related to this
                                     15   August 24, 2016, incident; however, it also indicated that it did not intend to produce an
                                     16   unredacted copy of the B.O.P. records because it was ony seeking to introduce a limited
                                     17   statement from Mr. Young. The govenrment further indicated that generally B.O.P.
                                     18   records are redacted by the B.O.P. directly for inmate security reasons. The defense
                                     19   cannot defend against this allegation without a complete and unredacted copy of the
                                     20   discovery.
                                     21           II.      COUNSEL CANNOT PREPARE FOR CONSTITUTIONALLY-
                                                           ADEQUATE CROSS-EXAMINATION UNDER THE SIXTH
                                     22                    AMENDMENT WITHOUT COMPLETE AND UNREDACTED
                                                           B.O.P. RECORDS
                                     23

                                     24           If the Court were to allow this evidence to be introduced, counsel cannot

                                     25   effectively prepare for cross-examination of the B.O.P. investigator without a complete

                                     26   and unrecated copy of these records. Questioning a B.O.P. witness, without access to the

                                     27
                                          1
                                           As argued more in-depth in the original motion, the Third Indictment actually lists an end date of September 25,
                                     28   2013 for any alleged conspiracy. This alleged B.O.P incident is over three years later.                             3
                                                                        DEFENDANT’S NOTICE OF MOTION AND
                                                                          MOTION TO COMPEL DISCOVERY
                                    Case 2:10-cr-00923-SJO Document 3336 Filed 04/03/19 Page 4 of 4 Page ID #:37670



                                      1   relevant discovery, would violate Mr. Young’s right to a fair trial and right to
                                      2   confrontation. This is particuarly true given the fact that other inmates were sanctioned
                                      3   for the offense and deemed to have been the actual “assailants”, but counsel cannot see
                                      4   what sanctions were imposed; the records reflect only that Mr. Young himself was not
                                      5   sanctioned.
                                      6          Without receiving immediate, unredacted, and complete copies of all B.O.P records
                                      7   concerning this August 24, 2016, incident, counsel will be ill-equipped to defend against
                                      8   this allegation. For instance, counsel would be prevented from locating, interviewing and
LAW OFFICES OF KAREN L. GOLDSTEIN




                                      9   subpoenaing material witnesses. Three assailants were identified in the B.O.P. report,
                                     10   although their names are redacted, and four additional individuals were also listed in the
                                     11   report as having a role “not known.” These unidentifiable witnesses could provide
                                     12   exculpatory evidence for the defense about this incident.
                                     13          Not coincidentally, the April 2nd meet and confer was held the same day as the
                                     14   discovery cut-off deadline this Court previously issued in this case. Mr. Young’s trial is
                                     15   scheduled to begin within three weeks. Time is of the essence for the defense to access
                                     16   this basic discovery pertaining to any allegations against Mr. Young, which should have
                                     17   been turned over months ago, if not by April 2nd at the very latest.
                                     18          Mr. Young therefore moves this Court to grant his motion to compel all discovery
                                     19   pertaining to the August 24, 2016 incident forthwith. Counsel requires the discovery
                                     20   immediately to investigate the allegation so that Mr. Young’s defense is not bootstrapped
                                     21   at the eleventh hour. The production of this discovery is necessary in order to protect Mr.
                                     22   Young’s right to a fair trial.
                                     23   Dated: April 3, 2019                              /s/ Karen L. Goldstein
                                     24                                                     Attorney for Rondale Young

                                     25

                                     26

                                     27

                                     28                                                                                                4
                                                                   DEFENDANT’S NOTICE OF MOTION AND
                                                                     MOTION TO COMPEL DISCOVERY
